 


109 HRES 609 IH: Expressing the sense of the House of Representatives in support of providing fair and up-to-date teaching in United States secondary schools of the developments of modern day Russia.
U.S. House of Representatives
2005-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 609 
IN THE HOUSE OF REPRESENTATIVES 
 
December 14, 2005 
Mr. Nadler submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Expressing the sense of the House of Representatives in support of providing fair and up-to-date teaching in United States secondary schools of the developments of modern day Russia. 
 
Whereas the events of the past 15 years, including the end of the Cold War and the breakup of the former Soviet Union, have fundamentally changed the nature of Russian society and politics, as well as the relationship of the Russian Federation to the United States; 
Whereas the United States prides itself on the importance of its school system and its teachers in providing a wide breadth of current knowledge to its students; 
Whereas New York City is home to more than 240,000 people of Russian descent, with Brighton Beach having one of the largest Russian communities in the United States; 
Whereas a 2004 study indicates that many of the history textbooks used in New York City high schools lack adequate coverage of Russian history and only teach one perspective of Russian history; 
Whereas these errors of omission are predominantly evident in the post-Communist era coverage of Russia, specifically with little or no coverage of President Yeltsin and President Putin and often times with no mention of the democratic, economic, and social reforms of Russia; and 
Whereas it is in the best interests of United States students to advance their understanding of Russian history: Now, therefore, be it 
 
That the House of Representatives— 
(1)applauds the efforts of officials of public and private schools in the United States who are trying to improve the history curriculum in United States secondary schools; 
(2)calls on school officials to reexamine their history curriculum in order to ensure fair and up-to-date teaching of the developments of modern day Russia; and 
(3)calls on publishers of history textbooks to include more information and additional points of view regarding Russian history in new versions of textbooks or make such information available as supplementary materials. 
 
